Citation Nr: 1439635	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to April 12, 2012, and as 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from October 2000 to July 2004, which included combat duty in Iraq.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, granted service connection for PTSD, with an initial rating of 30 percent, effective August 31, 2006.  

The Veteran provided testimony during a hearing before the Board at the RO in November 2011.  A transcript is of record.  

The Board remanded the claim in March 2012 for additional development.  

In a September 2012 rating decision, the RO granted an increased rating of 50 percent, effective August 31, 2006, and 70 percent, effective April 12, 2012.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for a higher initial rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to April 12, 2012, the Veteran's PTSD manifested by occupational and social impairment that most nearly approximates reduced reliability and productivity due to symptoms such as panic attacks more than once a week, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships without deficiencies in most of the areas of work, school, family, judgment, and thinking.

2.  Beginning April12, 2012, the Veteran's PTSD more nearly approximated total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to April 12, 2012, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  Beginning April 12, 2012, the criteria for a disability rating of 100 percent for acquired psychiatric disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.125, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in January 2007 and April 2012 to evaluate the severity of service-connected PTSD.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in March 2012, when it was remanded for additional development.  In accordance with the remand instructions, the April 2012 VA examination was provided and a supplemental statement of the case was issued in September 2012.  Because the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  The criteria for rating PTSD are contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 , Diagnostic Code 9411.

Under those criteria, a 50 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id. 

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Prior to April 12, 2012

Prior to April 12, 2012, the Veteran's PTSD is rated as 50 percent disabling.  As stated above, the criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Veteran was provided with a VA examination in January 2007, where he reported working full time since August 2004.  He also stated that he was going to school, was doing average school work, and had only a slight problem with concentration while working.  He also reported that he had not had a problem with supervisors or co-workers.  

The Veteran reported that he had been married since 2003 to his wife and that he was close with his parents and siblings.  Despite reporting that he did not want to socialize, he stated that he had five to six friends he usually spoke with three times per week and that he played softball.  

The VA examiner found no problem with communication or thought processes, noted that his mood was normal and euthymic, and found that judgment, orientation, and memory were grossly intact.  The examiner assigned a GAF score of 53, indicative of moderate symptomatology.  

Prior to April 12, 2012, VA treatment records demonstrate that although the Veteran reported at times an increase in some symptomatology, the evidence does not establish deficiencies in most areas as required in order to warrant a 70 percent PTSD rating.  VA treatment records from 2006 to 2011 document that the Veteran was employed and/or attending school full time throughout this period on appeal.  He maintained his marriage throughout this period and consistently reported good family relationships, including his wife, parents, and siblings.  Although he has described not wanting to socialize, he has reported participating in some social activities such as playing softball (January 2007 VA examination) and golf (July 2009 VA treatment record) and playing tennis with his wife and a friend from school (July 2009 VA treatment record).  In an April 2010 VA treatment record he reported that he and his wife hosted a wedding reception in September 2009 and then went on a cruise with a couple of friends.   He reported at that time that he was content with his life.  In May 2011, he reported that he had had a baby boy with his wife.  

Although VA treatment records document some periods of depressed mood, his judgment, insight, and thinking have been consistently noted to be fair and/or intact.  

Therefore, the Board concludes that although the Veteran experienced some difficulty with social and occupational functioning, it appears that this impairment was more consistent with reduced reliability and productivity than complete deficiency prior to April 12, 2012.  Although he had periods of increased stress due to changes in his life, he had been able to maintain good relationships with his wife and family members and participated in hobbies with others.  Although he had periods of reduced reliability or productivity at work, he had been able to maintain employment and attending school to pursue his degree.  Finally, the evidence does not demonstrate, nor has the Veteran reported, chronic impairment of judgment, insight, or thinking.  

Based on the forgoing, the Board finds that prior to April 12, 2012, a schedular disability rating in excess of 50 percent for PTSD is not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, there must be a comparison between the symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the symptoms experienced by the claimant are those contemplated by the rating criteria, further consideration of whether a referral for extraschedular analysis is not required.  

The Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to symptoms such as depressed mood, trouble sleeping, irritability, anxiety, and hypervigilance.  The rating criteria are specifically based on such impairment.  38 C.F.R. § 4.85.  Moreover, there is no evidence of hospitalizations or missed time from work or school due to his PTSD symptoms.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability prior to April 12, 2012, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Because the Veteran was employed or attending school full-time throughout this period on appeal, entitlement to TDIU is not warranted.  38 C.F.R. § 4.16 (2013).  

Beginning April 12, 2012

A VA examination was conducted on April 12, 2012.  The Veteran alleged significantly increased PTSD symptomatology such as panic attacks more than once per week, chronic sleep impairment, impaired judgment, disturbances in motivation and mood, sadness and depression, irritability and even rage, flashbacks, being paranoid on the road and unable to drive at times, having a strong startle response, and having significant difficulty concentrating at school.  The examiner stated that his PTSD symptoms had worsened and caused clinically significant distress or impairment in social, occupational, or other areas of impairment.  Although the box describing the PTSD disability as indicative of reduced reliability and productivity was checked, the examiner assigned a GAF score of 39, indicating major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

Thus, the Board finds that the Veteran's PTSD disability more closely approximated total social and occupational impairment beginning April 12, 2012.  


ORDER

Prior to April 12, 2012, an increased rating in excess of 50 percent for PTSD is denied.  

Beginning April 12, 2012, a 100 percent disability rating is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


